 

Exhibit 10.3

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of the 18th day
of December 2012 by and between Santo Mining Corp., a Nevada corporation (the
“Company”) and Deer Valley Management, LLC, a Delaware limited liability company
(the “Purchaser” and together with the Company, the “Parties”).  

Recitals

WHEREAS, the Purchaser wishes to purchase from the Company, and the Company
wishes to sell to the Purchaser, upon the terms and subject to the conditions
stated in this Agreement, the Shares (as defined below); and

WHEREAS, to induce the Purchaser to consummate the transactions contemplated by
this Agreement, the Company has agreed to provide certain registration rights
under the Securities Act (as defined below) and applicable state securities
laws.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the Parties to this Agreement agree as follows:


SECTION 1.                DEFINITIONS.  FOR THE PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:

“Additional Shares” has the meaning set forth in Section 8 hereof.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Agreement” has the meaning set forth in the preamble.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in Section 3 hereof.

“Closing Date” has the meaning set forth in Section 3 hereof.

 “Common Stock” means the common stock of the Company, par value $0.00001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Company” has the meaning set forth in the preamble.

--------------------------------------------------------------------------------

 
 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Effectiveness Deadline” means with respect to the Registration Statement, the
earlier of the (A) 120th calendar day after the Filing Deadline and (B) the
fifth (5th) Business Day after the date the Company is notified (orally or in
writing, whichever is earlier) by the SEC that such Registration Statement will
not be reviewed or will not be subject to further review; provided, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Effectiveness Deadline shall be extended to the next
Business Day on which the SEC is open for business.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Filing Deadline” means with respect to the Registration Statement, the 30th
calendar day after the Initial Closing Date; provided, however, that if the
Filing Deadline falls on a Saturday, Sunday or other day that the SEC is closed
for business, the Filing Deadline shall be extended to the next business day on
which the SEC is open for business.

“Material Adverse Effect” means a change, event, circumstance, effect or state
of facts that has had or is reasonably likely to have a material adverse effect
on (i) the assets, liabilities, results of operations, condition (financial or
otherwise), business, or prospects of the Company and its subsidiaries taken as
a whole, (ii) the legality or enforceability of any of the Transaction Documents
or (iii) the ability of the Company to perform its obligations under the
Transaction Documents.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Purchaser” and “Purchasers” have the meanings set forth in the preamble.

“Registrable Securities” means all of the Securities, provided, that the
Purchaser has completed and delivered to the Company a Notice of Registration
Statement and Selling Securityholder Questionnaire attached hereto as Exhibit B
and provided to the Company any other information regarding the Purchaser and
the distribution of the Registrable Securities as the Company may, from time to
time, reasonably require for inclusion in a Registration Statement pursuant to
applicable law; and provided, further, that with respect to a particular
Purchaser, such Purchaser’s Shares shall cease to be Registrable Securities upon
the earliest to occur of the following: (A) a sale pursuant to a registration
statement or Rule 144 under the Securities Act (in which case, only such
security sold by the Purchaser shall cease to be a Registrable Security); or (B)
becoming eligible for resale by the Purchaser under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required thereunder and without volume or manner-of-sale
restrictions, pursuant to a written opinion letter to such effect, addressed,
delivered and acceptable to the Company’s transfer agent.

2

--------------------------------------------------------------------------------

 
 

 “Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering Registrable
Securities, amendments and supplements to such Registration Statements,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such Registration
Statements.

“Regulation D” has the meaning set forth in Section 5(e) hereof.

“Regulation S” has the meaning set forth in Section 5(e) hereof.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act for the 12 months preceding the date hereof (or such shorter period
as the Company was required by law or regulation to file such material).

“Securities” means the Shares and the Additional Shares, if any.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Shares” has the meaning set forth in Section 2 hereof.

“Transaction Documents” means this Agreement, and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated by this Agreement, or in accordance with the
terms and conditions of any Transaction Document.

“U.S. Person” has the meaning set forth in Section 5(e) hereof.


SECTION 2.                PURCHASE AND SALE OF THE SHARES. SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, ON THE APPLICABLE CLOSING DATE, THE COMPANY
SHALL ISSUE AND SELL TO PURCHASER, AND PURCHASER SHALL PURCHASE FROM THE
COMPANY, AN AGGREGATE OF 400,000 SHARES OF COMMON STOCK, $0.00001 PAR VALUE PER
SHARE (THE “SHARES”), AT A PER SHARE PURCHASE PRICE OF $0.20, CALCULATED AT 50%
OF THE CLOSING BID PRICE AT THE DAY BEFORE THE CLOSING DATE. THE TOTAL
INVESTMENT AMOUNT SHALL BE $80,000 WITH $50,000 TO BE PROVIDED UPON EXECUTION OF
THIS AGREEMENT AND THE REMAINING $30,000 TO BE PROVIDED UPON SUBMISSION OF THE
COMPANY’S RESPONSES TO THE FIRST ROUND OF SEC COMMENTS TO THE REGISTRATION
STATEMENT OR, IF THE SEC HAS NO COMMENTS TO THE REGISTRATION STATEMENT, ON THE
EFFECTIVENESS DATE.


 

3

--------------------------------------------------------------------------------

 
 


SECTION 3.                CLOSING. UPON THE TERMS AND SUBJECT TO THE CONDITIONS
OF THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL TAKE
PLACE AT CLOSINGS (EACH A “CLOSING”) TO BE HELD AT THE OFFICES OF ANSLOW &
JACLIN LLP LOCATED AT 195 ROUTE 9 SOUTH, MANALAPAN, NJ 07726, AT A TIME AND DATE
TO BE SPECIFIED BY THE PARTIES, WHICH SHALL BE NO LATER THAN THE SECOND (2ND)
BUSINESS DAY FOLLOWING THE SATISFACTION OR, IF PERMITTED PURSUANT HERETO, WAIVER
OF THE CONDITIONS SET FORTH IN SECTION 7, OR AT SUCH OTHER LOCATION, DATE AND
TIME AS PURCHASERS AND THE COMPANY SHALL MUTUALLY AGREE.  THE FIRST CLOSING
SHALL OCCUR SUBSTANTIALLY CONCURRENT WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY THE PARTIES HERETO, AT WHICH TIME 250,000 OF THE SHARES SHALL BE
PURCHASED BY THE PURCHASER (THE “INITIAL CLOSING DATE”).  THE SECOND CLOSING AT
WHICH TIME THE REMAINING 150,000 OF THE SHARES SHALL BE PURCHASED BY THE
PURCHASER, SHALL OCCUR UPON THE SUBMISSION OF THE COMPANY’S RESPONSES TO THE
FIRST ROUND OF SEC COMMENTS TO THE REGISTRATION STATEMENT OR, IF THE SEC HAS NO
COMMENTS TO THE REGISTRATION STATEMENT, ON THE EFFECTIVENESS DATE (THE “SECOND
CLOSING DATE”).   


SECTION 4.                REPRESENTATIONS AND WARRANTIES OF THE COMPANY. THE
COMPANY HEREBY REPRESENTS AND WARRANTS TO THE PURCHASERS AS FOLLOWS:


(A)                ORGANIZATION, GOOD STANDING AND QUALIFICATION.  THE COMPANY
HAS BEEN DULY ORGANIZED AND VALIDLY EXISTS AS A CORPORATION IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF NEVADA.  THE COMPANY IS DULY QUALIFIED TO DO
BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION IN EACH JURISDICTION
IN WHICH ITS OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF ITS BUSINESS
REQUIRE SUCH QUALIFICATION AND HAS ALL CORPORATE POWER AND AUTHORITY NECESSARY
TO OWN OR HOLD ITS PROPERTIES AND TO CONDUCT THE BUSINESS IN WHICH IT IS
ENGAGED, EXCEPT WHERE THE FAILURE TO SO QUALIFY OR HAVE SUCH POWER OR AUTHORITY
WOULD NOT HAVE, SINGLY OR IN THE AGGREGATE, OR COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


(B)               AUTHORIZATION.  THE COMPANY HAS FULL CORPORATE POWER AND
AUTHORITY TO ENTER INTO THE TRANSACTION DOCUMENTS AND HAS TAKEN ALL REQUISITE
ACTION ON THE PART OF THE COMPANY, ITS OFFICERS, DIRECTORS AND STOCKHOLDERS
NECESSARY FOR (I) THE AUTHORIZATION, EXECUTION AND DELIVERY OF THE TRANSACTION
DOCUMENTS, (II) THE AUTHORIZATION OF THE PERFORMANCE OF ALL OBLIGATIONS OF THE
COMPANY HEREUNDER OR THEREUNDER, AND (III) THE AUTHORIZATION, ISSUANCE (OR
RESERVATION FOR ISSUANCE) AND DELIVERY OF THE SECURITIES.   THE TRANSACTION
DOCUMENTS CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE COMPANY,
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO
BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND
SIMILAR LAWS OF GENERAL APPLICABILITY, RELATING TO OR AFFECTING CREDITORS’
RIGHTS GENERALLY AND TO GENERAL EQUITABLE PRINCIPLES.


(C)                CAPITALIZATION.  ALL OF THE ISSUED AND OUTSTANDING SHARES OF
THE COMPANY’S CAPITAL STOCK HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED.  NO
PERSON IS ENTITLED TO PRE-EMPTIVE OR SIMILAR STATUTORY OR CONTRACTUAL RIGHTS
WITH RESPECT TO ANY SECURITIES OF THE COMPANY.  OTHER THAN AS DESCRIBED ON
SCHEDULE 4(C), THERE ARE NO OUTSTANDING WARRANTS, OPTIONS, CONVERTIBLE
SECURITIES OR OTHER RIGHTS, AGREEMENTS OR ARRANGEMENTS OF ANY CHARACTER UNDER
WHICH THE COMPANY IS OR MAY BE OBLIGATED TO ISSUE ANY EQUITY SECURITIES OF ANY
KIND AND EXCEPT AS CONTEMPLATED BY THIS AGREEMENT.  OTHER THAN AS DESCRIBED ON
THE SCHEDULE 4(C), THERE ARE NO VOTING AGREEMENTS, BUY-SELL AGREEMENTS, OPTION
OR RIGHT OF FIRST PURCHASE AGREEMENTS OR OTHER AGREEMENTS OF ANY KIND AMONG THE
COMPANY AND ANY OF THE SECURITYHOLDERS OF THE COMPANY RELATING TO THE SECURITIES
OF

4

--------------------------------------------------------------------------------

 
 


THE COMPANY HELD BY THEM.


(D)               VALID ISSUANCE.  THE SECURITIES HAVE BEEN DULY AND VALIDLY
AUTHORIZED AND, WHEN ISSUED PURSUANT TO THE TRANSACTION DOCUMENTS, THE
SECURITIES WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND SHALL BE
FREE AND CLEAR OF ALL ENCUMBRANCES AND RESTRICTIONS (OTHER THAN THOSE CREATED BY
THE PURCHASERS), EXCEPT FOR RESTRICTIONS ON TRANSFER SET FORTH IN THE
TRANSACTION DOCUMENTS OR IMPOSED BY APPLICABLE SECURITIES LAWS. 


(E)                CONSENTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
COMPANY OF THE TRANSACTION DOCUMENTS AND THE OFFER AND ISSUANCE OF THE
SECURITIES REQUIRE NO CONSENT OF, ACTION BY OR IN RESPECT OF, OR FILING WITH,
ANY GOVERNMENTAL BODY, AGENCY, OR OFFICIAL OTHER THAN FILINGS THAT HAVE BEEN
MADE PURSUANT TO APPLICABLE STATE SECURITIES LAWS AND POST-SALE FILINGS PURSUANT
TO APPLICABLE STATE AND FEDERAL SECURITIES LAWS WHICH THE COMPANY UNDERTAKES TO
FILE WITHIN THE APPLICABLE TIME PERIODS.


(F)                NO CONFLICT, BREACH, VIOLATION OR DEFAULT.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE
ISSUANCE AND SALE OF THE SECURITIES WILL NOT RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY OF THE ASSETS OF THE
COMPANY PURSUANT TO THE TERMS OR PROVISIONS OF, OR RESULT IN A BREACH OR
VIOLATION OF ANY OF THE TERMS OR PROVISIONS OF, OR CONFLICT WITH OR CONSTITUTE A
DEFAULT UNDER, OR GIVE ANY PARTY A RIGHT TO TERMINATE ANY OF ITS OBLIGATIONS
UNDER, OR RESULT IN THE ACCELERATION OF ANY OBLIGATION UNDER, (I) THE
CERTIFICATE OR ARTICLES OF INCORPORATION OR BY-LAWS OF THE COMPANY, (II) ANY
INDENTURE, MORTGAGE, DEED OF TRUST, VOTING TRUST AGREEMENT, LOAN AGREEMENT,
BOND, DEBENTURE, NOTE AGREEMENT OR OTHER EVIDENCE OF INDEBTEDNESS, LEASE,
CONTRACT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY
WHICH THE COMPANY OR ANY OF ITS PROPERTIES IS BOUND OR AFFECTED, OR (III)
VIOLATE OR CONFLICT WITH ANY JUDGMENT, RULING, DECREE, ORDER, STATUTE, RULE OR
REGULATION OF ANY COURT OR OTHER GOVERNMENTAL AGENCY OR BODY APPLICABLE TO THE
BUSINESS OR PROPERTIES OF THE COMPANY, EXCEPT AS TO (II) AND (III) ABOVE FOR
SUCH BREACHES, VIOLATIONS OR DEFAULTS WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.                REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS. EACH
OF THE PURCHASERS HEREBY SEVERALLY, AND NOT JOINTLY, REPRESENTS AND WARRANTS TO
THE COMPANY THAT:


(A)                ORGANIZATION AND EXISTENCE.  IF SUCH PURCHASER IS AN ENTITY,
SUCH PURCHASER IS A VALIDLY EXISTING CORPORATION, LIMITED PARTNERSHIP OR LIMITED
LIABILITY COMPANY AND HAS ALL REQUISITE CORPORATE, PARTNERSHIP OR LIMITED
LIABILITY COMPANY POWER AND AUTHORITY TO INVEST IN THE SECURITIES PURSUANT TO
THIS AGREEMENT.


(B)               AUTHORIZATION.  IF SUCH PURCHASER IS AN ENTITY, THE EXECUTION,
DELIVERY AND PERFORMANCE BY SUCH PURCHASER OF THE TRANSACTION DOCUMENTS TO WHICH
SUCH PURCHASER IS A PARTY HAVE BEEN DULY AUTHORIZED AND EACH WILL CONSTITUTE THE
VALID AND LEGALLY BINDING OBLIGATION OF SUCH PURCHASER, ENFORCEABLE AGAINST SUCH
PURCHASER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT TO BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF
GENERAL APPLICABILITY, RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY.  IF
SUCH PURCHASER IS A PERSON, SUCH PURCHASER HAS REACHED THE AGE OF 21 AND HAS
FULL POWER AND AUTHORITY

5

--------------------------------------------------------------------------------

 
 


TO EXECUTE AND DELIVER THE TRANSACTION DOCUMENTS TO WHICH SUCH PURCHASER IS A
PARTY AND EACH WILL CONSTITUTE THE VALID AND LEGALLY BINDING OBLIGATION OF SUCH
PURCHASER, ENFORCEABLE AGAINST SUCH PURCHASER IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER,
REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICABILITY, RELATING
TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY.


(C)                PURCHASE ENTIRELY FOR OWN ACCOUNT.  THE SECURITIES TO BE
RECEIVED BY SUCH PURCHASER HEREUNDER WILL BE ACQUIRED (I) FOR SUCH PURCHASER’S
OWN ACCOUNT, NOT AS NOMINEE OR AGENT AND (II) FOR INVESTMENT ONLY AND NOT WITH
AN INTENT TO RESELL OR DISTRIBUTE.  NOTHING CONTAINED HEREIN SHALL BE DEEMED A
REPRESENTATION OR WARRANTY BY SUCH PURCHASER TO HOLD THE SECURITIES FOR ANY
PERIOD OF TIME.


(D)                 NO BROKER-DEALER.     PURCHASER IS NOT A BROKER-DEALER
REGISTERED WITH THE SEC UNDER THE EXCHANGE ACT OR AN ENTITY ENGAGED IN A
BUSINESS THAT WOULD REQUIRE IT TO BE SO REGISTERED. 


(E)                BROKERS AND FINDERS.  NO PERSON WILL HAVE, AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, ANY VALID RIGHT,
INTEREST OR CLAIM AGAINST OR UPON THE COMPANY OR ANY PURCHASER FOR ANY
COMMISSION, FEE OR OTHER COMPENSATION PURSUANT TO ANY AGREEMENT, ARRANGEMENT OR
UNDERSTANDING ENTERED INTO BY OR ON BEHALF OF SUCH PURCHASER.


(F)                STATUS OF PURCHASER.  SUCH PURCHASER IS (I) AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501 OF REGULATION D PROMULGATED BY THE SEC PURSUANT
TO THE SECURITIES ACT (“REGULATION D”) AND MEETS THE REQUIREMENTS OF AT LEAST
ONE OF THE SUITABILITY STANDARDS FOR AN ACCREDITED INVESTOR AS SET FORTH IN RULE
501 OF REGULATION D OR (II) IS NOT A “U.S PERSON” (A “U.S. PERSON”) AS DESCRIBED
IN RULE 902 OF REGULATION S PROMULGATED BY THE SEC PURSUANT TO THE SECURITIES
ACT (“REGULATION S”).  SUCH PURCHASER, EITHER ALONE OR TOGETHER WITH ITS
REPRESENTATIVES, HAS SUCH KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN BUSINESS
AND FINANCIAL, TAX AND OTHER MATTERS SO AS TO BE CAPABLE OF EVALUATING THE
MERITS AND RISKS OF, AND TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT
TO, THE PROSPECTIVE INVESTMENT IN THE SECURITIES, WHICH REPRESENTS A SPECULATIVE
INVESTMENT, AND HAS SO EVALUATED THE MERITS AND RISKS OF SUCH INVESTMENT.  SUCH
PURCHASER IS ABLE TO BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE SECURITIES
FOR AN INDEFINITE PERIOD AND IS ABLE TO AFFORD A COMPLETE LOSS OF SUCH
INVESTMENT.


(G)               ACKNOWLEDGEMENT OF RISK. SUCH PURCHASER AGREES, ACKNOWLEDGES
AND UNDERSTANDS THAT ITS INVESTMENT IN THE SECURITIES INVOLVES A SIGNIFICANT
DEGREE OF RISK, INCLUDING, WITHOUT LIMITATION THAT: (A) THE COMPANY IS A
DEVELOPMENT STAGE BUSINESS WITH LIMITED OPERATING HISTORY AND MAY REQUIRE
SUBSTANTIAL FUNDS; (B) AN INVESTMENT IN THE COMPANY IS HIGHLY SPECULATIVE AND
ONLY PERSONS WHO CAN AFFORD THE LOSS OF THEIR ENTIRE INVESTMENT SHOULD CONSIDER
INVESTING IN THE COMPANY AND THE SECURITIES; (C) SUCH PURCHASER MAY NOT BE ABLE
TO LIQUIDATE ITS INVESTMENT; (D) TRANSFERABILITY OF THE SECURITIES IS EXTREMELY
LIMITED; AND (E) IN THE EVENT OF A DISPOSITION OF THE SECURITIES, SUCH PURCHASER
CAN SUSTAIN THE LOSS OF ITS ENTIRE INVESTMENT. SUCH PURCHASER HAS CONSIDERED
CAREFULLY AND UNDERSTANDS THE RISKS ASSOCIATED WITH AN INVESTMENT IN THE
SECURITIES.

 


 

6

--------------------------------------------------------------------------------

 
 


(H)               RESTRICTED SECURITIES.  SUCH PURCHASER UNDERSTANDS AND AGREES
THAT THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, BY REASON OF THEIR ISSUANCE IN A TRANSACTION
THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT (BASED IN PART ON
THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF SUCH PURCHASER CONTAINED
HEREIN), AND THAT SUCH SECURITIES MUST BE HELD INDEFINITELY UNLESS A SUBSEQUENT
DISPOSITION IS REGISTERED UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS OR IS EXEMPT FROM SUCH REGISTRATION.  SUCH PURCHASER
ACKNOWLEDGES THAT SUCH PURCHASER IS FAMILIAR WITH RULE 144 AND THAT SUCH PERSON
HAS BEEN ADVISED THAT RULE 144 PERMITS RESALES ONLY UNDER CERTAIN
CIRCUMSTANCES.  SUCH PURCHASER UNDERSTANDS THAT TO THE EXTENT THAT RULE 144 IS
NOT AVAILABLE, SUCH PURCHASER WILL BE UNABLE TO SELL ANY SECURITIES WITHOUT
EITHER REGISTRATION UNDER THE SECURITIES ACT OR THE EXISTENCE OF ANOTHER
EXEMPTION FROM SUCH REGISTRATION REQUIREMENT.


(I)                 NO SHORT SALES.  EACH PURCHASER AGREES THAT DURING THE TERM
OF THE TRANSACTION DOCUMENTS THAT NEITHER IT NOR ANY OF ITS AFFILIATES WILL
ENGAGE IN ANY SHORT SALES OR HEDGING TRANSACTIONS WITH REGARD TO ANY SECURITIES
OF THE COMPANY, INCLUDING BUT NOT LIMITED TO THE SECURITIES TO BE SOLD
HEREUNDER.


(J)                 RELIANCE ON REPRESENTATIONS. SUCH PURCHASER AGREES,
ACKNOWLEDGES AND UNDERSTANDS THAT THE COMPANY AND ITS COUNSEL ARE ENTITLED TO
RELY ON THE REPRESENTATIONS, WARRANTIES AND COVENANTS MADE BY SUCH PURCHASER
HEREIN.  SUCH PURCHASER FURTHER REPRESENTS AND WARRANTS THAT (I) THIS AGREEMENT
DOES NOT CONTAIN ANY UNTRUE STATEMENT OR A MATERIAL FACT OR OMIT ANY MATERIAL
FACT CONCERNING SUCH PURCHASER AND (II) THAT THE INVESTOR QUESTIONNAIRE
ACCOMPANYING THIS AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT A DOES NOT
CONTAIN ANY UNTRUE STATEMENT OR A MATERIAL FACT OR OMIT ANY MATERIAL FACT
CONCERNING SUCH PURCHASER; PROVIDED, HOWEVER, THAT CLAUSE (II) SHALL NOT APPLY
TO ANY PURCHASER THAT IS NOT A U.S. PERSON.


(K)               ADDITIONAL REPRESENTATIONS AND WARRANTIES OF NON-U.S. PERSONS.
IF A PURCHASER INDICATES THAT SUCH PURCHASER IS A NOT A U.S. PERSON ON THE
SIGNATURE PAGE TO THIS AGREEMENT, THEN SUCH PURCHASER FURTHER MAKES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES TO THE COMPANY:


(I)                 SUCH PURCHASER UNDERSTANDS THAT NO ACTION HAS BEEN OR WILL
BE TAKEN IN ANY JURISDICTION BY THE COMPANY THAT WOULD PERMIT A PUBLIC OFFERING
OF THE SECURITIES IN ANY COUNTRY OR JURISDICTION WHERE ACTION FOR THAT PURPOSE
IS REQUIRED. 


(II)               SUCH PURCHASER (I) AS OF THE EXECUTION DATE OF THIS AGREEMENT
IS NOT LOCATED WITHIN THE UNITED STATES, AND (II) IS NOT PURCHASING THE
SECURITIES FOR THE ACCOUNT OR BENEFIT OF ANY U.S. PERSON EXCEPT IN ACCORDANCE
WITH ONE OR MORE AVAILABLE EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT OR IN A TRANSACTION NOT SUBJECT THERETO.


(III)             SUCH PURCHASER WILL NOT RESELL THE SECURITIES EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO A REGISTRATION UNDER
THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION.

 


 

7

--------------------------------------------------------------------------------

 
 


(IV)             SUCH PURCHASER WILL NOT ENGAGE IN HEDGING TRANSACTIONS WITH
REGARD TO THE COMPANY’S SECURITIES PRIOR TO THE EXPIRATION OF THE DISTRIBUTION
COMPLIANCE PERIOD SPECIFIED IN CATEGORY 2 OR 3 (PARAGRAPH (B)(2) OR (B)(3)) IN
RULE 903 OF REGULATION S, AS APPLICABLE, UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT; AND AS APPLICABLE, SHALL INCLUDE STATEMENTS TO THE EFFECT THAT
THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND MAY NOT BE
OFFERED OR SOLD IN THE UNITED STATES OR TO U.S. PERSONS (OTHER THAN
DISTRIBUTORS) UNLESS THE SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT, OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IS
AVAILABLE.


(V)               NO FORM OF “DIRECTED SELLING EFFORTS” (AS DEFINED IN RULE 902
OF REGULATION S), GENERAL SOLICITATION OR GENERAL ADVERTISING IN VIOLATION OF
THE SECURITIES ACT HAS BEEN OR WILL BE USED NOR WILL ANY OFFERS BY MEANS OF ANY
DIRECTED SELLING EFFORTS IN THE UNITED STATES BE MADE BY SUCH PURCHASER OR ANY
OF ITS REPRESENTATIVES IN CONNECTION WITH THE OFFER AND SALE OF THE SECURITIES.


SECTION 6.                (A)        REGISTRATION RIGHTS.  THE COMPANY SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO PREPARE AND, AS SOON AS PRACTICABLE, BUT IN
NO EVENT LATER THAN THE FILING DEADLINE, FILE WITH THE SEC THE REGISTRATION
STATEMENT ON SUCH APPLICABLE FORM COVERING THE RESALE OF ALL OF THE REGISTRABLE
SECURITIES.  THE COMPANY SHALL USE ITS BEST EFFORTS TO HAVE SUCH REGISTRATION
STATEMENT DECLARED EFFECTIVE BY THE SEC AS SOON AS PRACTICABLE, BUT IN NO EVENT
LATER THAN THE APPLICABLE EFFECTIVENESS DEADLINE FOR SUCH REGISTRATION
STATEMENT. IF A REGISTRATION STATEMENT COVERING THE REGISTRABLE SECURITIES IS
NOT FILED WITH THE SEC ON OR PRIOR TO THE FILING DEADLINE AND THIS IS DUE TO THE
COMPANY’S NOT MAKING A GOOD FAITH EFFORT TO MAKE SUCH FILING, THE COMPANY WILL
MAKE PRO RATA PAYMENTS TO THE PURCHASER, AS LIQUIDATED DAMAGES AND NOT AS A
PENALTY, IN AN AMOUNT EQUAL TO 1% OF THE AGGREGATE AMOUNT INVESTED BY SUCH
PURCHASER FOR EACH 30-DAY PERIOD OR PRO RATA FOR ANY PORTION THEREOF FOLLOWING
THE FILING DEADLINE FOR WHICH NO REGISTRATION STATEMENT IS FILED WITH RESPECT TO
THE REGISTRABLE SECURITIES; PROVIDED, HOWEVER, SUCH DAMAGES SHALL CEASE TO
ACCRUE ON THE 180TH DAY FOLLOWING THE INITIAL CLOSING DATE.  SUCH PAYMENTS SHALL
CONSTITUTE THE PURCHASERS’ EXCLUSIVE MONETARY REMEDY FOR SUCH EVENTS, BUT SHALL
NOT AFFECT THE RIGHT OF THE PURCHASER TO SEEK INJUNCTIVE RELIEF.  SUCH PAYMENTS
SHALL BE MADE TO THE PURCHASER IN CASH NO LATER THAN TWO (2) BUSINESS DAYS AFTER
THE FIRST DAY OF EACH 30-DAY PERIOD (IN OTHER WORDS, THE COMPANY WILL PAY TO THE
PURCHASER, IN ADVANCE, THE FULL AMOUNT OF DAMAGES DUE AND OWING FOR SUCH 30-DAY
PERIOD).

(b)        Effectiveness. The Company shall use commercially reasonable efforts
to have the Registration Statement declared effective as soon as practicable. 
The Company shall notify the Purchaser by facsimile or e-mail as promptly as
practicable, and in any event, within five (5) days, after any Registration
Statement is declared effective (the date of such first Registration Statement
being declared effective, the “Effective Date”) and shall simultaneously provide
the Purchaser with copies of any related Prospectus to be used in connection
with the sale or other disposition of the securities covered thereby. .  If (A)
a Registration Statement covering the Registrable Securities is not declared
effective by the SEC prior to Effectiveness Deadline due to the Company not
exhibiting reasonable efforts to meet such Effectiveness Deadline, or (B) after
a Registration Statement has been declared effective by the SEC, sales cannot be
made pursuant to such Registration Statement for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update the
Registration Statement), or the inability of the Purchaser to sell the
Registrable Securities covered thereby due to market conditions, then the
Company will make pro rata payments to the Purchaser, as liquidated damages and
not as a penalty, in an amount equal to 1% of the aggregate amount invested by
the Purchaser for each 30- day period or pro rata for any portion thereof
following the date by which such Registration Statement should have been
effective (the “Blackout Period”); provided, however, such damages shall cease
to accrue pursuant to clause (A) above on the 180th day following the Closing
Date.  Such payments shall constitute the Purchasers’ exclusive monetary remedy
for such events, but shall not affect the right of the Purchaser to seek
injunctive relief.  The amounts payable as liquidated damages pursuant to this
paragraph shall be paid monthly within two (2) Business Days after the first day
of each 30-day period (in other words, the Company will pay to the Purchaser, in
advance, the full amount of damages due and owing for each such 30-day Blackout
Period) until the termination of the Blackout Period.  Such payments shall be
made to the Purchaser in cash.

8

--------------------------------------------------------------------------------

 
 

(c)        Notwithstanding the registration obligations set forth in this
Section 6, if the staff of the SEC (the “Staff”) or the SEC informs the Company
that all of the unregistered Registrable Securities cannot, as a result of the
application of Rule 415, be registered for resale as a secondary offering on a
single Registration Statement, the Company agrees to promptly (i) inform each of
the holders thereof and use its commercially reasonable efforts to file
amendments to the Registration Statement as required by the SEC and/or (ii)
withdraw the Registration Statement and file a new registration statement (the
“New Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-1 to
register for resale the Registrable Securities as a secondary offering.  If the
Company amends the Registration Statement or files a New Registration Statement,
as the case may be, under clauses (i) or (ii) above, the Company will use its
commercially reasonable efforts to file with the SEC, as promptly as allowed by
the Staff or SEC, one or more registration statements on Form S-1 to register
for resale those Registrable Securities that were not registered for resale on
the Registration Statement, as amended, or the New Registration Statement,
including those Shares purchased by the Purchaser on the Second Closing Date
(each, an “Additional Registration Statement”).  


SECTION 7.                CLOSING CONDITIONS. 


(A)                THE OBLIGATION OF THE COMPANY TO CONSUMMATE THE TRANSACTIONS
TO BE PERFORMED BY IT IN CONNECTION WITH THE CLOSING IS SUBJECT TO THE FOLLOWING
CONDITIONS BEING MET:


(I)                 THE ACCURACY IN ALL MATERIAL RESPECTS ON THE CLOSING DATE OF
THE REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER CONTAINED HEREIN (UNLESS AS
OF A SPECIFIC DATE THEREIN);


(II)               ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF EACH PURCHASER
REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE BEEN
PERFORMED;


(III)             THE DELIVERY BY EACH PURCHASER OF THIS AGREEMENT, DULY
EXECUTED BY EACH SUCH PURCHASER;


 

9

--------------------------------------------------------------------------------

 
 


(IV)             THE DELIVERY BY EACH PURCHASER, OTHER THAN PURCHASERS THAT ARE
NOT U.S. PERSONS, OF A COMPLETED INVESTOR QUESTIONNAIRE IN THE FORM ATTACHED
HERETO AS EXHIBIT A, DULY EXECUTED BY EACH SUCH PURCHASER; AND


(B)               THE RESPECTIVE OBLIGATIONS OF THE PURCHASERS TO CONSUMMATE THE
TRANSACTIONS TO BE PERFORMED BY EACH OF THEM IN CONNECTION WITH THE CLOSING ARE
SUBJECT TO THE FOLLOWING CONDITIONS BEING MET:


(I)                 THE ACCURACY IN ALL MATERIAL RESPECTS WHEN MADE AND ON THE
CLOSING DATE OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED
HEREIN (UNLESS AS OF A SPECIFIC DATE THEREIN);


(II)               ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF THE COMPANY
REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE BEEN
PERFORMED; AND


(III)             THE DELIVERY BY THE COMPANY OF THIS AGREEMENT DULY EXECUTED BY
THE COMPANY.


SECTION 8.                PRICE PROTECTION FOR SHARES. AT THE EARLIER OF (A) THE
EFFECTIVE DATE; OR (B) SUCH TIME AS THE SHARES CAN BE SOLD PURSUANT TO RULE 144
(THE “TRIGGERING DATE”), THE SHARES SHALL BE VALUED AT 50% OF THE CLOSING BID
PRICE OF THE COMMON STOCK ON THE TRIGGERING DATE (THE “SHARE VALUE”); HOWEVER,
IN NO EVENT SHALL THE SHARE VALUE PER SHARE BE VALUED AT LESS THAN $0.12. IN THE
EVENT THE SHARE VALUE IS LESS THAN $80,000, THE COMPANY SHALL ISSUE ADDITIONAL
SHARES OF COMMON STOCK, PAR VALUE $0.00001 PER SHARE OF THE COMPANY, TO THE
PURCHASER (THE “ADDITIONAL SHARES”) SUCH THAT THE TOTAL VALUE OF THE SHARES AND
THE ADDITIONAL SHARES ISSUED TO THE PURCHASER BY THE COMPANY, BASED ON THE SHARE
VALUE, SHALL TOTAL $80,000.   THE PURCHASER SHALL BE DEEMED TO HAVE RECERTIFIED
THE REPRESENTATIONS SET FORTH IN SECTION 5 UPON THE ISSUANCE OF SUCH ADDITIONAL
SHARES.


SECTION 9.                MISCELLANEOUS. 


(A)                RESTRICTIVE LEGEND.  THE SECURITIES SHALL BEAR THE FOLLOWING
OR SIMILAR LEGEND UNTIL THE SECURITIES HAVE BEEN REGISTERED AND THE REGISTRATION
STATEMENT DECLARED EFFECTIVE OR SUCH TIME AS THE SHARES CAN BE SOLD PURSUANT TO
RULE 144:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.” 


 

10

--------------------------------------------------------------------------------

 
 


(B)               SURVIVAL AND INDEMNIFICATION. 


(I)                 SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE CLOSING OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(II)               INDEMNIFICATION BY THE COMPANY. THE COMPANY AGREES TO
INDEMNIFY AND HOLD HARMLESS THE PURCHASER AND ITS RESPECTIVE SUCCESSORS AND
ASSIGNS, HARMLESS, FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND EXPENSES (INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEY FEES
AND DISBURSEMENTS AND OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING,
PREPARING OR DEFENDING ANY ACTION, CLAIM OR PROCEEDING, PENDING OR THREATENED
AND THE COSTS OF ENFORCEMENT THEREOF TO) WHICH THE PURCHASER MAY BECOME SUBJECT
AS A RESULT OF ANY BREACH OF REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT
MADE BY OR TO BE PERFORMED ON THE PART OF THE COMPANY UNDER THIS AGREEMENT AND
WILL REIMBURSE THE PURCHASER FOR ALL SUCH AMOUNTS AS THEY ARE INCURRED BY THE
PURCHASER.


(III)             INDEMNIFICATION BY THE PURCHASER.  THE PURCHASER, AGREES TO
INDEMNIFY AND HOLD HARMLESS THE COMPANY AND ITS AFFILIATES AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
EXPENSES (INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEY FEES AND
DISBURSEMENTS AND OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING,
PREPARING OR DEFENDING ANY ACTION, CLAIM OR PROCEEDING, PENDING OR THREATENED
AND THE COSTS OF ENFORCEMENT THEREOF TO) WHICH SUCH PERSON MAY BECOME SUBJECT AS
A RESULT OF ANY BREACH OF REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT MADE
BY OR TO BE PERFORMED ON THE PART OF SUCH PURCHASER UNDER THE TRANSACTION
DOCUMENTS AND WILL REIMBURSE ANY SUCH PERSON FOR ALL SUCH AMOUNTS AS THEY ARE
INCURRED BY SUCH PERSON.


(C)                SUCCESSORS AND ASSIGNS.  THIS AGREEMENT MAY NOT BE ASSIGNED
BY A PARTY HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY OR THE
PURCHASERS, AS APPLICABLE, PROVIDED, HOWEVER, THAT A PURCHASER MAY ASSIGN ITS
RIGHTS AND DELEGATE ITS DUTIES HEREUNDER IN WHOLE OR IN PART TO AN AFFILIATE OR
TO A THIRD PARTY ACQUIRING SOME OR ALL OF ITS SECURITIES IN A TRANSACTION
COMPLYING WITH APPLICABLE SECURITIES LAWS WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY OR THE OTHER PURCHASERS; PROVIDED SUCH ASSIGNEE AGREES IN WRITING TO
BE BOUND BY THE TERMS OF THIS AGREEMENT.  THE PROVISIONS OF THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE RESPECTIVE PERMITTED SUCCESSORS
AND ASSIGNS OF THE PARTIES.


(D)               COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION OR BY E-MAIL DELIVERY OF A “.PDF” FORMAT
DATA FILE, SUCH SIGNATURE SHALL CREATE A VALID AND BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME
FORCE AND EFFECT AS IF SUCH FACSIMILE OR “.PDF” SIGNATURE PAGE WERE AN ORIGINAL
THEREOF.

 


 

11

--------------------------------------------------------------------------------

 
 


(E)                CONSTRUCTION; HEADINGS.  THIS AGREEMENT SHALL BE DEEMED TO BE
JOINTLY DRAFTED BY THE COMPANY AND THE PURCHASERS AND SHALL NOT BE CONSTRUED
AGAINST ANY PERSON AS THE DRAFTER HEREOF. THE HEADINGS OF THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE
INTERPRETATION OF, THIS AGREEMENT.


(F)                NOTICES.  UNLESS OTHERWISE PROVIDED, ANY NOTICE REQUIRED OR
PERMITTED UNDER THIS AGREEMENT SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED
EFFECTIVELY GIVEN AS HEREINAFTER DESCRIBED (I) IF GIVEN BY PERSONAL DELIVERY,
THEN SUCH NOTICE SHALL BE DEEMED GIVEN UPON SUCH DELIVERY, (II) IF GIVEN BY
TELEX OR TELECOPIER, THEN SUCH NOTICE SHALL BE DEEMED GIVEN UPON RECEIPT OF
CONFIRMATION OF COMPLETE TRANSMITTAL, (III) IF GIVEN BY MAIL, THEN SUCH NOTICE
SHALL BE DEEMED GIVEN UPON THE EARLIER OF (A) RECEIPT OF SUCH NOTICE BY THE
RECIPIENT OR (B) THREE DAYS AFTER SUCH NOTICE IS DEPOSITED IN FIRST CLASS MAIL,
POSTAGE PREPAID, AND (IV) IF GIVEN BY AN INTERNATIONALLY RECOGNIZED OVERNIGHT
AIR COURIER, THEN SUCH NOTICE SHALL BE DEEMED GIVEN ONE BUSINESS DAY AFTER
DELIVERY TO SUCH CARRIER.  ALL NOTICES SHALL BE ADDRESSED TO THE PARTY TO BE
NOTIFIED AT THE ADDRESS AS FOLLOWS, OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY
DESIGNATE BY TEN DAYS’ ADVANCE WRITTEN NOTICE TO THE OTHER PARTY:

If to the Company:

            Santo Mining Corp.

Avenida Sarasota No. 20, Suite 1103

Santo Domingo

Dominican Republic

 

With a copy (which shall not constitute notice) to:

Hunter Taubman Weiss LLP

17 State Street, Suite 2000

New York, NY 10004

            Attention: Louis E. Taubman, Esq.

 

If to the Purchaser:

Deer Valley Management, LLC

245 Main Street, Suite 302

White Plains, NY 10601

With a copy (which shall not constitute notice) to:

Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Attention: Gregg E. Jaclin, Esq.

 


 

12

--------------------------------------------------------------------------------

 
 


(G)               EXPENSES.  THE PARTIES HERETO SHALL PAY THEIR OWN COSTS AND
EXPENSES IN CONNECTION HEREWITH. IN THE EVENT THAT LEGAL PROCEEDINGS ARE
COMMENCED BY ANY PARTY TO THIS AGREEMENT AGAINST ANOTHER PARTY TO THIS AGREEMENT
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, THE PARTY
OR PARTIES WHICH DO NOT PREVAIL IN SUCH PROCEEDINGS SHALL SEVERALLY, BUT NOT
JOINTLY, PAY THEIR PRO RATA SHARE OF THE REASONABLE ATTORNEYS’ FEES AND OTHER
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY THE PREVAILING PARTY IN
SUCH PROCEEDINGS.


(H)               AMENDMENTS AND WAIVERS.  ANY TERM OF THIS AGREEMENT MAY BE
AMENDED AND THE OBSERVANCE OF ANY TERM OF THIS AGREEMENT MAY BE WAIVED (EITHER
GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY), ONLY WITH THE WRITTEN CONSENT OF THE COMPANY AND THE HOLDERS OF
A MAJORITY OF THE THEN-OUTSTANDING AGGREGATE SHARES (THE “REQUIRED
PURCHASERS”). 


(I)                 SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT THAT IS
PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION,
BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF BUT SHALL BE INTERPRETED AS IF IT
WERE WRITTEN SO AS TO BE ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION
SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER
JURISDICTION.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HEREBY
WAIVE ANY PROVISION OF LAW WHICH RENDERS ANY PROVISION HEREOF PROHIBITED OR
UNENFORCEABLE IN ANY RESPECT.


(J)                 ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING THE EXHIBITS
HERETO, AND THE OTHER TRANSACTION DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT
AMONG THE PARTIES HEREOF WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF
AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH ORAL AND WRITTEN,
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.


(K)               FURTHER ASSURANCES.  THE PARTIES SHALL EXECUTE AND DELIVER ALL
SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL SUCH OTHER ACTIONS AS MAY
REASONABLY BE REQUIRED TO CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREBY AND TO
EVIDENCE THE FULFILLMENT OF THE AGREEMENTS HEREIN CONTAINED.


(L)                 GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CHOICE OF LAW
PRINCIPLES THEREOF.  EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE FOR THE PURPOSE OF
ANY SUIT, ACTION, PROCEEDING OR JUDGMENT RELATING TO OR ARISING OUT OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.  SERVICE OF PROCESS IN
CONNECTION WITH ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE SERVED ON EACH PARTY
HERETO ANYWHERE IN THE WORLD BY THE SAME METHODS AS ARE SPECIFIED FOR THE GIVING
OF NOTICES UNDER THIS AGREEMENT.  EACH OF THE PARTIES HERETO IRREVOCABLY
CONSENTS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING AND TO THE LAYING OF VENUE IN SUCH COURT.  EACH PARTY HERETO
IRREVOCABLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH COURTS AND IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT

13

--------------------------------------------------------------------------------

 
 


HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF THE PARTIES HERETO WAIVES
ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

 

[Signatures follow on next page]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------

 
 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above.

COMPANY:

SANTO MINING CORP.

By:

/s/ Alain French

Name:

Alain French

Title:

President

 

PURCHASER:



DEER VALLEY MANAGEMENT, LLC

 

By:

/s/ Tim Doede

Name:

Tim Doede

Title:

Managing Member

 

 

 

 

 

The Purchaser is a U.S. Person (check one):

 

¨

Yes

¨

No

 

 

15

--------------------------------------------------------------------------------

 
 



SCHEDULES TO SECURITIES PURCHASE AGREEMENT



Unless otherwise defined in the following Schedules, all capitalized terms set
forth herein shall have the same meaning as are defined in the Securities
Purchase Agreement.





 





Schedules





Schedule 4(c)                                Capitalization





 



 
 
 
 
 
 
 
 
 
 
 
 

 

 

 

 

16

--------------------------------------------------------------------------------



 

Schedule 4(c)

 

None

 

 

 

 

 

17

--------------------------------------------------------------------------------

 
 

EXHIBIT A

INVESTOR QUESTIONNAIRE

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------

 
 

EXHIBIT B

NOTICE OF REGISTRATION STATEMENT AND

SELLING SECURITY HOLDER QUESTIONNAIRE

Reference is hereby made to Section 6 of this Securities Purchase Agreement
between Santo Mining Corp. (the “Company”) and Deer Valley Management, LLC.
Pursuant to Section 6 of the Agreement, the Company proposes to file with the
United States Securities and Exchange Commission (the “SEC”) a registration
statement (the “Registration Statement”) for the registration and resale under
Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities (as defined in the Securities Purchase Agreement).
All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Agreement.

Pursuant to Section 6 of the Agreement, each beneficial owner of Registrable
Securities is entitled to have the Registrable Securities beneficially owned by
it included in the Registration Statement. In order to have Registrable
Securities included in the Registration Statement, this Notice of Registration
Statement and Selling Securityholder Questionnaire (“Notice and Questionnaire”)
must be completed, executed and delivered to the Company’s counsel at the
address set forth herein for receipt ON OR BEFORE [DEADLINE FOR RESPONSE].
Beneficial owners of Registrable Securities who do not complete, execute and
return this Notice and Questionnaire by such date (i) will not be named as
selling securityholders in the Registration Statement and (ii) may not use the
prospectus forming a part thereof for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and related
prospectus.

PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

[________________]
Attention: _______________
Telephone _______________
Fax _________________
Email: _______________

 

 

 

 

 

19

--------------------------------------------------------------------------------

 
 

ELECTION

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item 3.  The Selling
Securityholder, by signing and returning this Notice and Questionnaire, agrees
to be bound with respect to such Registrable Securities by the terms and
conditions of this Notice and Questionnaire as if the undersigned Selling
Securityholder were an original party thereto.

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

1.         Name.

(a)        Full legal name of Selling Securityholder:

 

 

 

(b)        Full legal name of registered holder (if not the same as (a) above)
of the Registrable Securities:

 

 

 

(c)        Full legal name of DTC participant (if applicable and if not the same
as (b) above) through which Registrable Securities are held:

 

 

 

 

 

20

--------------------------------------------------------------------------------



 
 

2.         Address for Notices to Selling Securityholder:

 

 

 

 

 

 

Telephone:

 

 

Fax:

 

 

Contact Person:

 

 

 

3.         Beneficial Ownership of the Registrable Securities beneficially owned
by the Selling Securityholder.

Except as set forth below in this Item (3), the Selling Securityholder does not
beneficially own any Securities.

(a)                Numberor principal amount of Registrable Securities
beneficially owned:

Shares

 

 

 

 

 

 

 

(b)        If different than the number or principal amount of Registrable
Securities set forth in Item 3(a), number or principal of amount of Registrable
Securities which the Selling Securityholder wishes to be included in the
Registration Statement:

Shares

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------

 
 

4.         Beneficial Ownership of other Securities of the Company beneficially
owned by the Selling Securityholder.

Except as set forth below in this Item 4, the Selling Securityholder is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities.

(a)        Type and Amount of other securities beneficially owned by the Selling
Securityholder (do not list the Registrable Securities you listed in Item 3:

 

 

 

 

 

5.         Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 

 

 

 

6.         Broker-Dealer Status:

(a)        Are you a broker-dealer?

Yes               No       

(b)        If “yes” to Item 6(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes               No       

Note: If “no” to Item 6(b), the SEC may require the Company to identify you as
an underwriter in the Registration Statement.

 

22

--------------------------------------------------------------------------------

 
 

(c)        Are you an affiliate of a broker-dealer?

Yes               No       

(d) If “yes” to Item (6)(c), identify the registered broker-dealer(s) and
describe the nature of the affiliation(s):

 

 

 

 

 

(e)        If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes               No       

Note: If “no” to Item 6(e), the SEC may require the Company to identify you as
an underwriter in the Registration Statement.

7.         Voting or Investment Control over the Registrable Securities:

(a)        If the Selling Securityholder is not a natural person (e.g., if the
holder is an entity such as a trust, corporation, partnership, limited liability
company, etc.), please identify the natural person or persons who have voting or
investment control over the Registrable Securities listed in Item 3 above and
the relationship to the Selling Securityholder (use additional sheets if
necessary):

 

 

 

 

 

(b)        Please indicate whether any of the Registrable Securities to be sold
are subject to a voting trust, and if so, please provide a copy of the voting
trust agreement along with this Notice and Questionnaire:

 

 

 

 

 

23

--------------------------------------------------------------------------------

 
 

The undersigned hereby further:

(i)         confirms to the Company the accuracy of the information concerning
the undersigned contained in this Notice and Questionnaire furnished by the
Selling Securityholderto the Company for purposes of the Registration Statement
and the prospectus (preliminary or final) contained therein or in any amendment
or supplement thereto or any documents incorporated by reference therein;

(ii)        agrees with the Company to immediately notify the Company and
promptly (but in any event within two (2) Business Days thereafter) to confirm
the same in writing if there should be any change affecting the accuracy of the
above-mentioned information, or if the information regarding the Selling
Securityholder’s holdings set forth in any version of the Registration Statement
or any portion thereof delivered to the undersigned (including by electronic
mail) or reviewed by the undersigned, should be inaccurate; and

(iii)       agrees with the Company that for purposes of the Subscription
Agreement and Registration Statement, the statements contained herein constitute
written information furnished by the Selling Securityholder to the Company for
use in the Registration Statement, or any amendment or supplement thereto.

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items 1 through 7 and the
inclusion of such information in the Registration Statement and the related
prospectus and any amendments or supplements thereto.  The Selling
Securityholder understands that such information will be relied upon by the
Company in connection with the preparation or amendment of the Registration
Statement and the related prospectus and any amendments or supplements thereto.

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item 3 above.

[Signatures Follow on Next Page]

 

24

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Date:

 

 

 

 

 

 

 

 

Selling Securityholder

 

 

 

 

(Print/type full legal name of beneficial owner of Registrable Securities)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

25

--------------------------------------------------------------------------------

